Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/01/2021 has been entered.

Status of claims
Claims 2 and 4-6 have been canceled. Claims 1, 3, and 7-19 are under examination in the instant office action. 

Rejections withdrawn


Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections from the office action dated 05/01/2020 are modified based on the amendments filed on 11/01/2020 in the after final response which was entered according to the advisory dated 11/16/2020 and combined. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al. (CN 101879283 A) in view of Bouvier et al. (US 2014/0128468 Al).
Sun et al. teach a spray protect thin film preparation for skin injury comprising 1-10% by weight of chlorhexidine acetate, 0.3 - 8% by weight of polyvinyl alcohol PVA 0588 (the claimed viscosity builder agent), 10% by weight of polyvinyl butyral (PVB), and 60 to 100% of solvent such as ethanol, acetone, etc., and exemplified a composition comprising 5% by weight of PVB and a composition comprising 28% by weight of acetone in paragraph 92 (entire reference, especially abstract, paragraph 4, 22, 90, and 92, claims 1, 3, 6, and 7). 

The limitations of claims 10-15 and 19 are construed as further limitations of alternative components. 
Sun et al. do not teach: i) PVP-I; and ii) the exact same weight percentage of PVP-I in claims 3 and 16, ethanol in claim 16, and acetone in claim 16.
The 1st deficiency cured by Bouvier et al. who teach a topical continuous film-forming composition comprising antiseptics including chlorhexidine, Lugo’s solution (PVP-I) and iodinated povidone (PVP-I), anesthetics, from 1 to 15% by weight of film-forming polymer including PVB, from 0.5 to 15% by weight of auxiliary film-forming agent including castor oil (also the claimed lubricant), and 70 to 90% of solvent of ethanol and ethyl acetate (entire reference, especially abstract, paragraph 52, 55, 68, 73, 76, 91,94, and 105, claims 1, 26, 29-34). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Sun et al. and Bouvier et al. to replace chlorhexidine acetate in the composition taught by Sun et al. with PVP-I. Both chlorhexidine and PVP-I being suitable antiseptics in film forming topical compositions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing chlorhexidine acetate in the composition taught by Sun et al. with PVP-I flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. Furthermore, according to the instant specification chlorhexidine is also a suitable antiseptic and the criticality of 
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art and do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of PVP-I is 0.5 to 2.5% by weight and the range of chlorhexidine taught in the prior art (being obvious to be replaced by PVP-I) is from 1 to 10% by weight and therefor, includes the claimed range.
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of ethanol is 50 to 60% by weight and the range of ethanol taught in the prior art is from 60 to 100% by weight and therefor, overlaps with the claimed range.
A prima facie case of obviousness exists where the claimed range, of acetone being 20 to 25% by weight, and prior art range, of acetone being 28% by weight, do 

Response to Applicants’ arguments:
Applicants argue that Sun et al. teach a film-forming composition optionally includes 0-10% by weight of chlorhexidine acetate or acetate or acridine lactate orange; although Sun et al. teach PVA and/or PVB, in view of the specification Sun et al. require PVA as the essential film-form material with PVB as an optional film-forming material. Thus the composition taught by Sun et al. is different from the claimed composition comprising PVP-I and PVB while a solution of PVA and PVB cannot be prepared since PVA is not soluble in organic solvent and PVB only soluble in organic solvent and the combination of PVB and PVP-I is surprisingly stable.
However, this argument is not deemed persuasive. As stated in advisory dated 11/16/2020, Sun et al. do claim PVA and/or PVB in claims 1 and 6; a composition comprising 1-10% by weight of PVB in claim 7 step 3 (0.3-8% PVA 0588, 0.5-5% PVA 17880, and 1-10% PVB); and a composition comprising 5% by weight of PVB (5% PVB and 2% by weight of PVA 1788) in paragraph 92, i.e., Sun et al. teach an embodiment with both PVA (the claimed viscosity builder in claim 14) and PVB in claim 7. 
With regard to the PVA being insoluble in organic solvent, PVA is claimed as a viscosity builder in claim 14 and lubricant in claim 11 and ethanol is recited as one of the claimed non-aqueous solvent in the instant specification (paragraph 22). Thus, whether PVA is soluble in a non-aqueous solvent such as ethanol or not, a composition comprising a non-aqueous solvent such as ethanol and both PVB and PVA is claimed.

	
Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

New ground of rejections
Upon reconsideration the examiner is applying the following new ground of rejections. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (CN 102406959 B, filed by applicants on 01/28/2020).
Liang et al. meet all of the limitations of claims 1, 3, and 7-15. Liang et al. disclose a liquid bandage composition comprising 3% by weight of PVB, 3% by weight of PVP-I, hydroxyethyl cellulose (the claimed viscosity builder agent in claims 9 and 14) .

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al. (CN 102406959 B).
The teachings of Liang et al. are discussed above and applied in the same manner. Liang et al. also teach metholum (menthol) (claims 4, 5, and 9), which is a local anesthetic, in a composition comprising 0.5-10% by weight of PVP-I, 0.5-20% by weight of film-former including PVB, 0.1-15% by weight of ethyl acetate in claim 1. 
The limitation of claim 19 is construed as an additional limitation of an alternative component.
Liang et al. do not specify the exact same weight percentage of PVP-I, film-forming material, and ethyl acetate in claim 16.
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of PVP-I is 0.5 to 2.5% by weight and the range of PVP-I taught in the prior art is from 0.5 to 10% by weight and therefor, includes the claimed range.
	

A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of ethyl acetate is 8-10% by weight and the range of ethyl acetate taught in the prior art is from 1-10% by weight and therefor, includes the claimed range.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al. (CN 102406959 B) in view of Sun et al. (CN 101879283 A).
The teachings of Liang et al. are discussed above and applied in the same manner. 
Liang et al. do not teach the composition further comprising 20-25% by weight of acetone.
This deficiency is cured by Sun et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Liang et al. and Sun et al. to add 28% by weight of acetone as a component in the composition taught by Liang et al. a topical film-forming composition for wound comprising 28% by weight of acetone was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 01/01/2021, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612